Citation Nr: 1701917	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-02 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1977 to February 1984 and from April 2005 to December 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

By rating decision dated in December 2014, the Board reopened the previously denied claim of service connection for an acquired psychiatric disorder, including PTSD, and remanded the matter for further development of the evidence and consideration of the matter de novo.  At that time, the issue of service connection for hypertension was also remanded for further development of the evidence.  The development has been accomplished and the issues have been returned for further appellate consideration.  

By a rating decision dated in April 2012 the RO granted a 20 percent rating for spondylosis of the cervical spine and denied increased ratings for degenerative joint disease of the lumbar spine and the right knee.  By a rating decision dated in May 2013, the RO denied service connection for sleep apnea, degenerative joint disease of the left knee, gastroesophageal reflux disease, traumatic brain injury, and residuals of a stroke.  The Veteran, in correspondence dated in June 2012 and June 2013, submitted notices of disagreement (NODs) to these rating decisions.  Following a July 2014 rating decision, the Veteran filed an August 2014 notice of disagreement on the issues of entitlement to service connection for insomnia and loss of memory, entitlement to treatment under 38 U.S.C.A. § 1702 for psychosis, entitlement to an initial rating in excess of 10 percent for tinnitus and entitlement to an initial compensable rating for bilateral hearing loss.  In the Board's December 2014 decision, these matters were remanded so that a statement of the case (SOC) could be issued in response to these NODs.  See Manlincon v. West, 12 Vet. App. 238 (1999).  To date, the record does not document that the Veteran has been provided with an SOC as to these issues.  Under these circumstances, the Board does not have jurisdiction over them, as they are still in a pending status before the RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  The Veteran is not shown to have been engaged in combat with the enemy.  

3.  The Veteran does not have PTSD that is shown to have been the result of a verified in-service non-combat stressor or fear of hostile military or terrorist activity.  

4.  Hypertension was not evident during the Veteran's first period of service or until many years thereafter and is not shown to have been caused by any in-service event.

5.  Hypertension clearly and unmistakably preexisted the Veteran's second period of service and did not increase in severity during the second period of service.  



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Hypertension was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306(a), (b), 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in October 2008, June 2009, and August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in September 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Acquired Psychiatric Disorder, Including PTSD

The Veteran contends that service connection should be awarded for a psychiatric disorder that he asserts is the result of service.  He has asserted that early in his first period of service he was assaulted by several men in a racial incident and that he was harassed with racial slurs during his second period of service as well.  During the Board hearing on appeal, the Veteran also related that he had witnessed a friend die in a motor vehicle accident (MVA), and was involved in a separate MVA, while stationed in Panama.  Following the hearing, the Veteran was afforded an opportunity to provide the information necessary to verify the potential stressors, but did not respond to the inquiry.  He does not assert that he was involved in combat or that a diagnosis of PTSD should be based upon a combat related stressor.  The Board notes that service connection for a psychiatric disorder for treatment purposes under the provisions of 38 U.S.C.A. § 1702 (West 2014) has been awarded.  

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed inservice stressor occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2016).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V), and be supported by the findings of a medical examiner.  See 80 Fed. Reg. 14308 (Mar. 19, 2015) (to be codified at 38 C.F.R. § 4.125(a).

In adjudicating a claim for service connection, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2016).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2016); see also 38 U.S.C.A. § 1154(b) (West 2014); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000). 

In July 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required. Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence. See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2016).  

Review of the Veteran's STRs shows no complaint or manifestation of a psychiatric disorder during either of his periods of active duty.  VA outpatient treatment records dated in November 2007 show that the Veteran was seen for psychiatric treatment and that, at that time, the assessment was to rule out PTSD.  Records in April 2008 include diagnoses of PTSD and major depressive disorder (MDD).  A treatment record in December 2008 shows an assessment of adjustment disorder with depressed mood.  

A mental disorders examination was conducted by VA in October 2009.  At that time, the Veteran gave a history of having seen a psychiatrist in July 2005 (during service) for depression and bad dreams of being chased by others with weapons.  He denied having been in combat, but stated that while in training, he was harassed with racial slurs prior to deployment to Afghanistan, which reminded him of having been beaten by three soldiers during basic training of his first period of service.  The Veteran's chief complaint was of depression that he related to financial problems caused by his business doing poorly, among other personal things.  After the examination, the diagnosis was depression, not otherwise specified (NOS).  The examiner opined that the Veteran's current depression began within the past year and was related to financial problems and stress as well as personal relationships.  The examiner specifically stated that the current depression was unrelated to events in service.  It was noted that the Veteran did not have depression in service or immediately thereafter.  Regarding possible PTSD, the examiner stated that, while this had been diagnosed at the VA medical center, this was based on the Veteran's own report of racial harassment and beating while in service, but the record did not contain evidence of such events and, thus, no linkage could be made by the examiner for a diagnosis of PTSD based upon the claims of racially motivated beatings and verbal harassment in service.  

In a January 2013 statement, a VA psychiatrist who had been treating the Veteran stated that the Veteran had been receiving medical care for chronic PTSD, dysthymic disorder, and depressive disorder NOS.  It was noted that the Veteran was accepted into the PTSD program in February 2008.  The psychiatrist stated that the Veteran had been experiencing particularly severe PTSD symptoms since his military experiences as a Post-Vietnam and Persian Gulf veteran.  The Veteran had been actively engaged in treatment for PTSD at the VA clinic and that given the severe nature of the PTSD condition, it was anticipated that he would require several years to achieve adequate remission.  The psychiatrist asked that the Veteran be considered for any mental health-related programs or other entitlements such as an increase in service-connected disability for PTSD.  

The Veteran has requested consideration of service connection for PTSD, which has been diagnosed by VA from 2008 onward.  This diagnosis is, however, based upon a non-combat stressor that has not been verified.  During his hearing before the undersigned, the Veteran gave testimony regarding additional stressors, but when asked to provide detailed information so that a verification could be obtained, he did not respond.  Where VA determines that the Veteran did not engage in combat with the enemy or was not in fear of hostile military or terrorist activity, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  As there is no verified stressor upon which the diagnosis of PTSD can be based, service connection for this disability is not appropriate.  

Regarding the diagnoses of MDD, depression MOS, or adjustment disorder with depression, the Board finds that there is no basis for service connection for compensation purposes for these acquired psychiatric disabilities.  The Veteran did not manifest a psychiatric disorder in service and the only medical opinion in the record attributes his depression to factors that occurred following service.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As there is no medical nexus evidence that may be utilized to establish service connection for the Veteran's depression or other (non-PTSD) acquired psychiatric disorders, the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Hypertension

The Veteran claims service connection for hypertension, which he believes is related to his second period of active duty.  While he was diagnosed with hypertension after his first period of service, it is asserted that his blood pressure shot up during training when he went back on active duty in 2005.  

Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (2016). 

Review of the record shows that the Veteran had a normal blood pressure reading on entry into service, but that during treatment in April 1982 he had an elevated reading of 140/90.  On examination for separation from service, a normal reading of 126/74 was recorded.  Following his first period of service, in July 1985, an elevated reading of 130/90 was demonstrated, but subsequent readings in 1989 and 1993 were normal.  The earliest diagnosis of hypertension is shown in VA treatment records dated in 1996.  The Veteran has been on medication for hypertension since that time.  

An examination was conducted by VA in October 2009.  At that time, the examiner noted that the Veteran's medical records showed he was diagnosed with hypertension in 1996.  He had been taking anti-hypertensive medications since that time.  The diagnosis was hypertension.  The examiner opined that the hypertension was less likely as not permanently aggravated by "hypertension."  The rationale was that the Veteran's military service did not include the period of time when he was diagnosed with hypertension, with the onset being vague.  Extensive review of the of the medical records had been poorly controlled historically, which made it less likely that military service had contributed to this.  

An examination was conducted by VA pursuant to remand by the Board in September 2016.  After examination and review of the record, the diagnosis was hypertension.  The examiner was asked to render opinions regarding whether the hypertension was at least as likely as not related to the Veteran's first period of service or was aggravated by his second period of service.  Regarding the first period of service, the examiner opined that it was less likely than not incurred in or caused by the first period of service.  The rationale was that the STRs were silent for a diagnosis of hypertension and treatment records showed he was diagnosed after service.  As such, there was no objective evidence that the Veteran had hypertension during the first period of service.  Regarding the second period of service, the examiner stated that this condition had clearly and unmistakably existed prior to the second period of service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale was that after his first period of service, the Veteran had been treated with antihypertensive medication for several years prior to his second period of service in 2005.  Review of the STRs was silent for complaint or treatment of worsening symptoms due to hypertension.  There was no objective finding that the Veteran was hospitalized, nor was there any change in treatment plan in regards to hypertension during the second period of active duty.

There is no objective evidence that the Veteran had hypertension during his first period of service, despite the one elevated blood pressure reading during this period of active duty.  As noted above, for a diagnosis of hypertension there must be persistently elevated blood pressure readings.  The diagnosis of hypertension was not established until 1996, many years after the first period of service.  While the Veteran testified that he believed that his hypertension was aggravated by the second period of service, the only medical opinion regarding this possibility found that there was no evidence of increase in symptoms that would demonstrate aggravation.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

						(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.  

Service connection for hypertension is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


